Name: Commission Regulation (EEC) No 269/86 of 6 February 1986 extending for the 1986 marketing year, Regulation (EEC) No 300/85 derogating from the quality standards for cucumbers for the 1985 marketing year
 Type: Regulation
 Subject Matter: consumption;  technology and technical regulations
 Date Published: nan

 No L 32/ 12 Official Journal of the European Communities 7. 2 . 86 COMMISSION REGULATION (EEC) No 269/86 of 6 February 1986 extending for the 1986 marketing year, Regulation (EEC) No 300/85 derogating from the quality standards for cucumbers for the 1985 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for cucumbers were laid down in Annex 1/2 to Council Regulation No 183/ 64/EEC (3), as last amended by Commission Regulation (EEC) No 845/76 (4) ; whereas class III cucumbers were defined in Annex VII to Council Regulation (EEC) No 1194/69 (5) ; whereas these standards do not permit the marketing of certain sizes for which demand exists ; Whereas the quality standards should take this fact into account ; whereas there should be a continuation of the temporary derogation from the quality standards for cucumbers as laid down in Commission Regulation (EEC) No 300/85 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1986 marketing year, the derogations provided for in Annex 1/2 to Regulation No 183/64/EEC by Regula ­ tion (EEC) No 300/85 are maintained. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 20 . 12 . 1985, p. 8 . (3) OJ No 192, 25 . 11 . 1964, p. 3217/64 (&lt;) OJ No L 96, 10 . 4 . 1976, p. 30 . ( s) OJ No L 157, 28 . 6 . 1969, p. 1 . (6) OJ No L 33 , 6 . 2. 1985, p. 7 .